SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of theSecurities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [x]Filed by a Party other than the Registrant [_]Check the appropriate box:[_] Preliminary Proxy Statement [_] Soliciting Material Under Rule[_] Confidential, For Use of the 14a-12 Commission Only (as permitted by Rule 14a-6(e)(2)) [x]Definitive Proxy Statement [_] Definitive Additional Materials AMERICAN STATES WATER COMPANY (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box):[x] No fee required.[_] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing feeis calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid:[_] Fee paid previously with preliminary materials: [_] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount previously paid:2) Form, Schedule or Registration Statement No.: 3) Filing Party:4) Date Filed: Notice of 2010 Annual Meeting of Shareholders Date: May 27, 2010 Time: 10:00 a.m., Pacific Time Location: The Langham 1401 South Oak Knoll Avenue Pasadena, California 91106 Record Date: March 31, 2010 Agenda: To elect the following three class II directors to the board of directors to serve until the annual meeting in 2013 or until their successors are duly elected and qualified: Mr. Robert F. Kathol Mr. Gary F. King Mr. Lloyd E. Ross To approve the Performance Incentive Plan To ratify the appointment of PricewaterhouseCoopers LLP as the independent registered public accounting firm; and To transact any other business, which may properly come before the 2010 annual meeting or any adjournment thereof. By order of the board of directors: Ms. Eva G. Tang Corporate Secretary San Dimas, California April 12, 2010 Important Notice Regarding the Availability of Proxy MaterialsFor the Shareholders Meeting to Be Held on May 27, 2010 Pursuant to new rules adopted by the Securities and Exchange Commission, we have elected to provide access to our proxy materials by sending you the proxy statement, a proxy card and our Annual Report on Form 10-K for the year ended December 31, 2009. This proxy statement and our 2009 annual report are also available on the Internet at www.proxyvote.com. Shares must be voted either by telephone, online or by completing and returning a proxy card as provided in our proxy statement. Shares cannot be voted by marking, writing on and/or returning this notice or any other notice of Internet availability of our proxy materials. Directions for Attending the 2010 Annual Meeting We will hold the 2010 annual meeting at The Langham, 1401 South Oak Knoll Avenue, Pasadena, California 91106. For shareholders of record, the detachable portion of your proxy card is your ticket to the 2010 annual meeting. Please present your ticket when you reach the registration area at the 2010 annual meeting. For shareholders who hold shares through a brokerage firm, bank or other holder of record, your admission ticket is the copy of your latest account statement showing your investment in our common shares. Please present your account statement to one of our representatives at the 2010 annual meeting. You cannot vote your shares at the 2010 annual meeting unless you have obtained a legal proxy from your broker, bank or other shareholder of record. A copy of your account statement is not sufficient for this purpose. Directions to The Langham American States Water Company Proxy Statement for 2010 Annual Meeting INFORMATION ABOUT THE 2010 ANNUAL MEETING 1 What is the purpose of the 2010 annual meeting? 1 Who may attend the 2010 annual meeting? 1 How may I vote my shares in person at the 2010 annual meeting? 1 How may I vote my shares without attending the 2010 annual meeting? 2 May I change my vote after I submit a proxy? 3 How may I cast my vote? 3 May I cumulate my votes for a director? 3 How does the board recommend that I vote at the 2010 annual meeting? 4 How will the named proxies vote if I send in my proxy without voting instructions? 4 How will the named proxies vote if a nominee is unable to serve as director? 4 What vote is required to approve each of the proposals? 4 What happens if cumulative voting occurs? 4 What is the quorum requirement for the 2010 annual meeting? 5 Who bears the costs of proxy distribution and solicitation? 5 What does it mean if I receive more than one proxy or voting instruction card? 5 Who will serve as inspector of election? 5 How is an annual meeting adjourned? 5 BOARD STRUCTURE AND COMMITTEES 6 How is the board of directors structured? 6 What is the board’s role in risk oversight? 6 What are the procedures for changing the number of directors? 7 How are vacancies filled on the board of directors? 7 Under what circumstances may a director be removed from the board? 7 What committees does the board of directors have? 7 How often did the board and each of the committees meet during 2009? 8 NOMINATING AND GOVERNANCE COMMITTEE 8 What are the functions of the nominating and governance committee? 8 How does the nominating and governance committee assess candidates to fill vacancies on the board? 8 What is the role of the board in the nomination process? 10 Who are the members of the nominating and governance committee? 10 How may a shareholder nominate a person to serve on the board? 10 Did we pay fees to any third party to assist us in evaluating or identifying potential nominees to the board? 11 i Did we receive any nominations for director from certain large beneficial owners of our common shares? 11 AUDIT AND FINANCE COMMITTEE 11 Who are the members of the audit and finance committee? 11 Does the audit and finance committee have any audit committee financial experts? 11 Audit and Finance Committee Report 11 COMPENSATION COMMITTEE 13 What are the functions of the compensation committee? 13 What fees did we pay for services provided by our compensation consultant and its affiliates? 14 Compensation committee interlocks and insider participation 14 GOVERNANCE OF THE COMPANY 14 Is each of our board and committee members independent? 14 Do we have any relationships with any executive officers? 16 What procedures do we use for reviewing and approving transactions between us and our directors and executive officers? 16 Have any of our directors, executive officers or affiliates been involved in certain legal proceedings during the past ten years? 17 What is our policy regarding attendance by board members at our annual meetings? 17 What is the process for shareholders and other interested persons to send communications to our board? 17 What are the requirements for submission of shareholder proposals? 17 STOCK OWNERSHIP 18 Are there any large owners of our common shares? 18 How much stock do directors and executive officers own? 19 Section 16(a) Beneficial Ownership Reporting Compliance 20 PROPOSAL 1: ELECTION OF DIRECTORS 20 What is the experience of each nominee for election as a director? 20 What is the experience of our other directors? 22 How did we compensate our directors in 2009? 26 EXECUTIVE OFFICERS 29 What has been the business experience of our executive officers during the past five years? 29 Compensation Discussion and Analysis 30 Compensation Committee Report 39 How were certain of our executive officers compensated in 2009? 40 ii What plan-based awards did we make to these executive officers in 2009? 44 What equity awards granted to these executive officers were outstanding at the end of the year? 45 Did any of these executive officers exercise options or have restricted stock or restricted stock units vest in 2009? 46 What pension benefits are payable to these executive officers? 47 Are any of these executive officers participants in a non-qualified deferred compensation plan? 48 What are the terms of severance arrangements with executive officers? 48 What are the terms of change in control agreements with executive officers? 48 What do we estimate we will pay each of these executive officers in the event his or her employment is terminated as a result of a change in control? 50 PROPOSAL 2: APPROVAL OF PERFORMANCE INCENTIVE PLAN 51 Why did the board approve the performance incentive plan? 51 What are the material terms of the performance incentive plan? 51 What benefits may be paid under the performance incentive plan? 54 What securities have been authorized for issuance under equity compensation plans of the company? 54 PROPOSAL 3: RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 55 What are the audit and finance committee’s pre-approval policies and procedures? 55 Principal accounting fees and services 56 OTHER MATTERS 57 OBTAINING ADDITIONAL INFORMATION FROM US 57 ATTACHMENT 1 Audit/Finance Committee Charter ATTACHMENT 2 Performance Incentive Plan iii April 12, 2010 American States Water Company630 East Foothill Blvd.San Dimas, California 91773 2010 Proxy Statement We are sending this proxy statement and the accompanying proxy to each of our shareholders of record on or about April 12, 2010 in connection with the solicitation by our board of directors of proxies to be voted at our 2010 annual meeting and any adjournments thereof. We have set the record date for determining the shareholders entitled to vote at the 2010 annual meeting as the close of business on March 31, 2010. As of March 31, 2010, we had 18,558,493 common shares outstanding. We do not have any other outstanding equity securities. Each of our common shares is entitled to one vote. We will hold our 2010 annual meeting on May 27, 2010 at 10:00 a.m., Pacific Time, at The Langham, 1401 South Oak Knoll Avenue, Pasadena, California 91106. INFORMATION ABOUT THE 2010 ANNUAL MEETING What is the purpose of the 2010 annual meeting? At our 2010 annual meeting, we will ask our shareholders to elect three class II directors who will serve until our annual meeting of shareholders in 2013, or until our shareholders duly elect their qualified successors. We will also ask shareholders to approve the performance incentive plan, to ratify the appointment of PricewaterhouseCoopers LLP as the company’s independent registered public accounting firm, and to vote on any other matter which may properly come before the 2010 annual meeting or any adjournment, including any proposal to adjourn the 2010 annual meeting. Even if you are able to attend the 2010 annual meeting, we encourage you to vote early using the mail, telephone or on-line methods described below. Who may attend the 2010 annual meeting? Our shareholders and our representatives may attend our 2010 annual meeting. If you are a shareholder of record on the record date, you must bring the detachable portion of your proxy card in order to gain admission to our 2010 annual meeting. You are a shareholder of record if your shares are registered directly in your name. We mailed this proxy statement directly to you if you are a shareholder of record. If you are a shareholder who holds shares through a brokerage firm, bank or other holder of record on the record date, you must bring a copy of your latest account statement showing your investment in our common shares. If you are a beneficial owner of our shares, your broker, bank, trustee or nominee sent this proxy statement to you. How may I vote my shares in person at the 2010 annual meeting? If you are the shareholder of record, you may vote your shares in person at the 2010 annual meeting if you have the detachable portion of your proxy card as proof of identification. If you are the beneficial owner of shares held in street name, you may vote your shares, at the meeting, if you obtained a legal proxy from your broker, bank or other shareholder of record. Participants in Golden State Water Company’s 401(k) plan may not vote their 401(k) shares in person at the 2010 annual meeting since the 401(k) plan trustee is the holder of record of these shares. How may I vote my shares without attending the 2010 annual meeting? All proxies that shareholders properly sign and return, unless properly revoked, will be voted at the 2010 annual meeting or any adjournment thereof in accordance with the instructions indicated on the proxy. You may vote your shares without attending the 2010 annual meeting by mail, by telephone or by Internet. Voting by Mail You may sign, date and return your proxy cards in the pre-addressed, postage-paid envelope provided. Voting by Telephone You may vote by proxy using the toll-free telephone number listed on the proxy card. Please have the proxy card in hand before calling. If your shares are held through a brokerage firm, bank or other holder of record, you may vote by telephone only if the holder of record (broker, bank or other holder of record) offers that option to you. Votes submitted by telephone must be received by 11:59 p.m., Eastern Time, on May 26, 2010 in order to be voted at the 2010 annual meeting. Voting by Internet You may also choose to vote by proxy using the Internet. The Internet address is www.proxyvote.com which is also listed on the proxy card. Please have the proxy card in hand before going online. You may also view our proxy statement and 2010 annual report at this web-site. If your shares are held through a brokerage firm, bank or other holder of record, you may vote by the Internet only if the holder of record (broker, bank or other holder of record) offers that option to you. Votes submitted by Internet must be received by 11:59 p.m., Eastern Time, on May 26, 2010 in order to be voted at the 2010 annual meeting. Regardless of whether or not you attend the 2010 annual meeting in person, we encourage all of our shareholders to vote using one of the methods described above. Participants in Golden State Water Company’s 401(k) plan may vote their 401(k) plan shares using any of the methods described above. Votes submitted by telephone or using the Internet must be received by 11:59 p.m. on May 24, 2010 in order for us to forward your instructions to the 401(k) plan trustee. The trustee will vote 401(k) plan shares as to which no directions are received in the same ratio as 401(k) plan shares with respect to which directions are received from other participants in the 401(k) plan, unless contrary to the Employee Retirement Income Security Act of 1974. 2 May I change my vote after I submit a proxy? You may revoke your proxy at any time before the named proxies vote at the 2010 annual meeting by any of the following methods: filing with us a written notice of revocation of the proxy bearing a later date, attending the 2010 annual meeting and voting in person, or presenting a written notice of the revocation of the proxy at the 2010 annual meeting. If you hold your shares through a broker, bank or other shareholder of record, then you must obtain a legal proxy in order to take any of these actions. Please bear in mind that your execution of a proxy will not affect your right to attend the 2010 annual meeting or any adjournment thereof and vote in person; however, your attendance at the 2010 annual meeting will not, by itself, revoke your proxy, unless you take one of the actions listed above. How may I cast my vote? In the election of directors, you may vote your shares for the nominees in the following manner: “FOR” all of the nominees, “WITHHOLD” all (you may withhold your authority to vote for any nominee by lining through or otherwise striking out the name of any nominee), or “FOR ALL EXCEPT,” and write in the nominee(s) with respect to whom you choose to withhold your authority to vote. With respect to the vote to approve the performance incentive plan and to ratify the appointment of PricewaterhouseCoopers LLP as our independent registered public accounting firm, you may vote your shares in the following manner: “FOR,” “AGAINST,”or “ABSTAIN” Each share is entitled to one vote on each of these matters. May I cumulate my votes for a director? You may not cumulate your votes for a director (i.e., cast for any candidate a number of votes greater than the number of common shares that you hold on the record date) unless you or another shareholder places the candidate’s name in nomination prior to the voting, and prior to the voting, gives notice of an intention to cumulate votes at the 2010 annual meeting. If you or any other shareholder gives notice prior to voting of an intention to cumulate votes, then all shareholders may cumulate their votes for candidates who have been nominated. 3 How does the board recommend that I vote at the 2010 annual meeting? Our board recommends that you vote your shares “FOR” each of the nominees for class II director, “FOR” the proposal to approve the performance incentive plan and “FOR” the proposal to ratify the appointment of PricewaterhouseCoopers LLP as our independent registered public accounting firm. How will the named proxies vote if I send in my proxy without voting instructions? The named proxies will vote “FOR” the election of the board’s nominees as directors, “FOR” the proposal to approve the performance incentive plan and “FOR” the appointment of PricewaterhouseCoopers LLP as our independent registered public accounting firm if you send in your proxy without voting instructions. The named proxies will also vote in favor of such other matters as are incident to the conduct of the 2010 annual meeting, unless otherwise instructed. How will the named proxies vote if a nominee is unable to serve as director? In the event any one or more of the nominees is withdrawn from nomination as a director or is unable to serve for any reason, a contingency not now anticipated, the named proxies may vote for a substitute nominee or nominees, unless otherwise instructed by a shareholder on his or her proxy. What vote is required to approve each of the proposals? Proposal 1 Candidates for the board of directors receiving the highest number of affirmative votes of the shares entitled to vote at the 2010 annual meeting in person or by proxy (up to the number of directors to be elected) will be elected. Votes cast against a candidate or votes withheld will have no legal effect. Brokers are not authorized to vote on this proposal unless you instruct otherwise. Proposal 2 Approval of the performance incentive plan will be ratified by the affirmative vote of those present in person or by proxy at the 2010 annual meeting. Abstentions on this proposal will have the effect of a vote against the proposal. Brokers are authorized to vote on this proposal unless you instruct otherwise. Proposal 3 The appointment of PricewaterhouseCoopers LLP as our independent registered public accounting firm will be ratified by the affirmative vote of those present in person or by proxy at the 2010 annual meeting. Abstentions on this proposal will have the effect of a vote against the proposal. Brokers are authorized to vote on this proposal unless you instruct otherwise. What happens if cumulative voting occurs? If we conduct voting for directors by cumulative voting, then you may cast a number of votes equal to the number of directors authorized multiplied by the number of shares you have a right to vote. You may cast your votes for a single candidate or you may distribute your votes on the same principle among as many candidates in whatever proportion you desire. The accompanying proxy card will grant the named proxies discretionary authority to vote cumulatively if cumulative voting applies. Unless you instruct the named proxies otherwise, the named proxies will vote equally for each of the three candidates for the office of director; provided, however, 4 that if sufficient numbers of our shareholders exercise cumulative voting rights to elect one or more candidates, the named proxies will: determine the number of directors they may elect, select such number from among the named candidates, cumulate their votes, and cast their votes for each candidate among the number they are entitled to vote. What is the quorum requirement for the 2010 annual meeting? A quorum is present if shareholders holding a majority of shares entitled to vote on the record date are present at the 2010 annual meeting, either in person or by proxy. We will count shares represented by proxies that reflect abstentions and broker non-votes as present and entitled to vote for purposes of determining the presence of a quorum. The term “broker non-vote” refers to shares held by brokers or nominees who have not received instructions on how to vote from the beneficial owners or persons entitled to vote if the broker or nominee indicates on the proxy that the broker or nominee does not have discretionary power to vote on the matter. Who bears the costs of proxy distribution and solicitation? We will bear the entire cost of preparing, assembling, printing and mailing proxy statements, and the costs of any additional materials, which the board may furnish to you. We will solicit proxies by U.S. mail or, in the case of brokers, banks and other nominees by personal delivery. We have engaged the services of Morrow & Company for $5,500 to assist us in soliciting proxies. We may also solicit proxies by telephone, or personally, by directors, officers and regular employees of the company who will receive no extra compensation for performing these services. What does it mean if I receive more than one proxy or voting instruction card? It means your shares are either registered differently or appear in more than one account. Please provide us with voting instructions for all proxy and voting instruction cards that you receive. Who will serve as inspector of election? The board of directors has appointed Broadridge Financial Solutions, Inc. to act as the inspector of election. The inspector of election will count all votes cast, whether in person or by proxy. How is an annual meeting adjourned? Shareholders may adjourn an annual meeting by the affirmative vote of a majority of the shares represented at the annual meeting, in person or by proxy, even if a quorum is not present. If a proposal is made to adjourn the 2010 annual meeting in order to enable management to continue to solicit proxies in favor of a proposal, the proxies will be voted in favor of adjournment, unless otherwise instructed. In the absence of a quorum at the 2010 annual meeting, no business may be transacted at the 2010 annual meeting other than an adjournment. We may conduct any business at an adjourned meeting which we could have conducted at the original meeting. We are not required to give you notice of an adjournment of an annual meeting if we announce the time and place of the adjournment at the annual meeting at which the adjournment takes place. We must, however, give you notice of the adjourned meeting if the adjournment is for more than 45 days or, if after the adjournment, we set a new record date for the adjourned meeting. 5 BOARD STRUCTURE AND COMMITTEES How is the board of directors structured? The board of directors currently consists of nine directors, with an independent non-management director serving as its chair. The board is divided into three classes (class I, class II and class III). Shareholders elect directors in each class to serve for a three-year staggered term expiring in successive years or until shareholders duly elect their successors. The term of the class I directors will expire at the 2012 annual meeting. The term of the class II directors elected at this annual meeting will expire at the 2013 annual meeting. The term of the class III directors will expire at the 2011 annual meeting. Lloyd Ross, the chair of the board, is a non-voting ex-officio member of all committees of the board and is the presiding director for executive sessions of the board. The board holds executive sessions of the board following regularly scheduled meetings and on an as-needed basis, some of which are non-management executive sessions. Currently, Mr. Sprowls, who is also president and chief executive officer of the company, is the only director that participates in executive sessions of the board. He does not participate in non-management executive sessions. The board held six executive sessions of the board in 2009, three of which included non-management executive sessions. The board of directors has determined that Mr. Ross and seven of the other members of the board are independent directors of the company. The board believes that this leadership structure, in which the chair is an independent director, ensures a greater role for the eight independent directors in the oversight of the company and active participation of the independent directors in setting agendas and establishing priorities and procedures for the board. The board further believes that this leadership structure is preferred by a significant number of the company’s shareholders. The board has used this leadership structure since the formation of the company as a holding company in 1998. What is the board’s role in risk oversight? The board does not manage risk. Rather the board oversees enterprise risk management, or ERM, of the company performed under the direction of the chief executive officer and chief financial officer.
